Opinion issued March 1, 2007








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-06-00937-CV
____________

GEORGE ISAACS, M.D., Appellant

V.

WILLIMAM F. HUEBOTTER, Appellee



On Appeal from the 189th District Court
Harris County, Texas
Trial Court Cause No. 2006-03565



MEMORANDUM OPINION
	Appellant, George Isaacs, M.D., has filed a motion to dismiss his appeal.  More
than 10 days have elapsed, and no objection has been filed.  No opinion has issued. 
Accordingly, we grant the motion to dismiss the appeal.  Tex. R. App. P. 42.1(a)(1).
We overrule all other pending motions as moot and direct the Clerk to issue mandate
within 10 days of the date of this opinion.  Tex. R. App. P. 18.1.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Jennings and Bland.